DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, Claim 3 recites the limitation "the delayed clock signal" in lines 20-21 on Page 4 of 7 in Claims 08/23/2020.  There is insufficient antecedent basis for this limitation in the claim.  
For the purpose of this examination, this limitation will be interpreted to be equivalent to the output of the “delay element for delaying the electric signal” of Claim 1, wherein the output of the delay element is “a delayed clock signal”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morini et al. (US 7,548,127 B2).
Regarding Claim 1, Morini et al. teaches in Figure 1B a circuit for delaying an electrical signal (using 104-0 to 104-N), where each 104 element is further detailed in Figure 2, comprising:
an input for the electric signal (Input (IN));
an input for a control signal (Data);
a first storage element for storing the control signal (FlipFlop 212);
a delay element for delaying the electric signal (114);
an output (Output (OUT)) for the delayed electric signal (as delayed by the delay element 114), characterized in that the electric signal is delayed (using selector 208), 

Regarding Claim 2, Morini et al. further teaches the circuit, wherein the electric signal is a clock signal (see clocked waveform by Input (IN) in Figure 2).

Regarding Claim 3, Morini et al. further teaches the circuit, wherein the first storage element is clocked by the delayed clock signal (where the clock input of the FlipFlop 212 receives and is clocked by the delayed clock signal from 114).

Regarding Claim 4, Morini et al. further teaches the circuit, wherein the delay element is an inverter (114 includes Inverter 204 and Inverter chain 206 (a chain of inverters connected in series)).

Regarding Claim 5, Morini et al. further teaches the circuit, further comprising a pulse shaping module for shaping the electric signal (using the NAND gate 102)..

Regarding Claim 6, Morini et al. further teaches the circuit, wherein the control signal is a digital control signal (Data signal).

Regarding Claim 7, Morini et al. further teaches the circuit, wherein the first storage element is a flip-flop (FlipFlop 212).


a second storage element for storing the control signal (Element 1 to Element N, which are each detailed further in Figure 2); and
an output for outputting the control signal stored in the second storage element (using output of FlipFlop 212, as shown in Figure 2).

Regarding Claim 9, Morini et al. further teaches in Figure 1B the storage elements are connected serially, wherein the second storage element is clocked by the delayed electric signal (where 104-1 is clocked by the delayed electric signal from 104-0).

Regarding Claim 11, Morini et al. teaches in Figure 1B a sequence of circuits according to Claim 1 (see Claim 1 above and Figure 2), operably connected via their respective clock and control signal inputs and outputs (wherein 104-0 through 104-N are operably connected through the respective clock and control signal inputs and outputs by being serially connected; see also the details of Figure 2, which details each 104 element).

Regarding Claim 12, Morini et al. teaches in Figure 1B a frequency adaptation circuit, comprising:
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Morini et al. (US 7,548,127 B2) or; in the alternative, under 35 U.S.C. 103 as obvious over Morini et al. (US 7,548,127 B2), as applied to Claim 1 above, and in view of Satoh (US 10,141,942 B1).
Under 35 U.S.C. 102:
Regarding Claim 10, Morini et al. further teaches the circuit, comprising wherein the first and second storage elements are latches (where each 104 element of Figure 1B includes a FlipFlop 212, as further detailed in Figure 2; where the “flip flops for latching… the input signal” (Col. 2, lines 12-13); and where a latch is used to latch the input signal). 



Under 35 U.S.C. 103: 
Regarding Claim 10, Morini et al. teaches all the limitations of the present invention, but does not explicitly disclose the circuit, further comprising wherein the first and the second storage elements are latches. 
Satoh teaches in Col. 7, lines 18-29 that within a delay circuit, a D latch and a D flip flop may be used interchangeably.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use latches in place of the flip flops taught by Morini et al. because a D latch and a D flip flop are art-recognized equivalents.  Satol: Col. 7, lines 18-29. 

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdelmoneum et al. (US 2014/0254734 A1), in view of Morini et al. (US 7,548,127 B2) (as applied to Claim 1 above).
Regarding Claim 13, Abdelmoneum et al. teaches in Figure 7A the frequency adaptation circuit, further comprising a phase accumulation module (704; as further detailed in Figure 7B),
but does not explicitly teach the limitations of Claim 1.
Morini et al. teaches the limitations of Claim 1 (see Claim 1 rejection above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the oscillator of Morini et al. within the oscillator of Abdelmoneum et al. for the purpose of “having an adjustable period and low jitter”.  Morini et al., Col. 2, lines 12-13.

Regarding Claim 14, Abdelmoneum et al. teaches in Figure 7A the frequency adaptation circuit, further comprising a voltage droop detector (supply droop detector 101), 
but does not explicitly teach the limitations of Claim 1.
Morini et al. teaches the limitations of Claim 1 (see Claim 1 rejection above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the oscillator of Morini et al. within the oscillator of Abdelmoneum et al. for the purpose of “having an adjustable period and low jitter”.  Morini et al., Col. 2, lines 12-13.

Regarding Claim 15, Abdelmoneum et al. and Morini et al., as a whole, teach all the limitations of the present invention, wherein Abdelmoneum et al. further teaches the frequency adaptation circuit, wherein the frequency of the generated clock output is decreased by a configurable factor (using divider 306).

Allowable Subject Matter
Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

in combination with all the other claimed limitations.

Regarding Claim 17, the prior art does not disclose, teach or suggest the frequency adaptation circuit, wherein the phase accumulation module skips a clock cycle whenever its accumulated phase reaches a full period;
in combination with all the other claimed limitations.

Regarding Claim 18, the prior art does not disclose, teach or suggest the frequency adaptation circuit, wherein the input of the phase accumulation module is four times the system clock;
in combination with all the other claimed limitations.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diana J Cheng whose telephone number is (571)270-1197.  The examiner can normally be reached on Monday - Friday 9 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIANA J. CHENG/           Examiner, Art Unit 2849